 Case 8:18-bk-10548-ES      Doc 326 Filed 10/18/18 Entered 10/18/18 11:02:27               Desc
                             Main Document     Page 1 of 1


 1   JEFFREY I. GOLDEN, TRUSTEE
     P.O. Box 2470
 2   Costa Mesa, CA 92628-2470
     Telephone: (714) 966-1000
 3   Facsimile:  (714) 966-1002

 4                         UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 5                                SANTA ANA DIVISION

 6   In Re:                                         Case No.: 18-10548-ES

 7   LENORE LUANN ALBERT-SHERIDAN
                                                    Chapter 7
 8
                                                    NOTICE OF CONTINUED MEETING OF
 9                                                  CREDITORS AND APPEARANCE OF
                                                    DEBTOR [11 USC 341(a)]
10                                 Debtor.

11   COUNSEL: PRO SE ZZ
     TO THE ABOVE NAMED DEBTOR
12
           You are hereby notified that the Meeting of Creditors pursuant to Title 11
13   U.S.C. Section 341(a) in the above-entitled matter was continued to November 29,
     2018 at 2:00 PM at 411 W. FOURTH STREET, ROOM 3-110, SANTA ANA, CA
14   92701, for the reason(s) set forth below:

15
              Your meeting is continued for administrative reasons.
16

17
     Dated: October 18, 2018                        /s/ Jeffrey I Golden
18                                                  JEFFREY I. GOLDEN
                                                    Chapter 7 Trustee
19
            I certify that I served the within notice on the above debtor and the debtor
20   attorney, and interested parties on October 18, 2018.

21                                                  /s/ Lori Werner
                                                    Lori Werner
22

23

24

25
